DETAILED ACTION
Status
This Office Action is in response to the communication filed on 18 February 2022. Claims 1-18 have been cancelled previously, claims 19-20, 22-23, 25-26, and 28-33 have been amended, and no new claims have been added. Therefore, claims 19-33 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continuation
This application is a continuation application of U.S. Application No. 14/916,723 filed on 4 March 2016 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. In further accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes, in a manner, the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment negates the need for rejection(s) under 35 USC §103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2022 was filed after the mailing date of the application on 10 September 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 20, 23, and 26 recite “recogniz[ing] an action of the hand of the customer holding the product”; however, parent claims 29, 31, and 33 each recite “track an action of a hand of the customer regarding the product based on the input image information; recognize the action of the hand of the customer regarding the product based on the tracked action of the hand of the customer; track the product that the customer picks up based on the recognized action of the hand of the customer”. Therefore, the parent claim already tracks and recognizes the customer hand action as picking up (i.e., holding) the product. Nothing more appears required at claims 20, 23, and 26. For purposes of examination, the Examiner is interpreting this as not requiring or indicating any activity beyond what is already required at parent claims 29, 31, and 33.

The Examiner further notes that claims 19, 22, and 25 recite outputting “a first promotion information”, dependent claims 28, 30, and 32 recite outputting “a second promotion information”, and dependent claims 29, 31, and 33 recite outputting “a third promotion information”. The first promotion information is based on facial expression and line of sight, the second is based on the product and facial expression regarding the product, and the third is based on product type and facial expression of the customer who picked up the product. The specification really only describes or supports providing one promotion information (e.g., it is only described in the singular tense, and never ordinally – i.e., “first”, “second”, or “third”), and support for each of the bases claimed appears implied (at best). Therefore, since the varies bases are at dependent claims, the dependent claims are interpreted as being cumulative in their basis for the promotion information – the second promotion information being the first promotion information additionally also based on the product (i.e., facial expression, line of sight, and product in the image), and the third promotion information is based on the second promotion information with the addition of product type (i.e., facial expression, line of sight, product, and product type). The “first”, “second”, and “third” designations are considered to be, and interpreted to be, merely ordinal designations. Any other interpretation, such as, e.g., that there are three separate and distinct pieces of promotion information being output, would appear to require rejection under 35 USC § 112 for at least lack of written support.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 22, 25, 28, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (U.S. Patent Application Publication No. 2011/0112890, hereinafter Chu).

Claim 19: Chu discloses a sales promotion system, comprising:
a memory storing instructions (see at least, e.g., ¶ 0030, 0055, 0057; citation by number only hereinafter); and
one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions (0031-0032, 0055, 0057) to:
acquire an image of a customer including the customer’s face (0034-0037, customer can try on items in front of mirror system that includes image sensor that captures images, 0034, customer facial expressions indicates that the customer face is included);
recognize a facial expression and a line of sight of the customer based on the image (0009, “the system detects the behavior patterns for the consumer by detecting one or more of the following: an eye gaze direction” – indicating a line of sight, 0034, consumer facial expressions and physical gestures, 0035, determine likes/dislikes based on facial expressions, eye gazes, gestures, 0045, “analyze the images to detect consumer behavior patterns such as an eye gaze direction, an eye gesture, a body gesture, a facial expression”, etc.); and 
output a first promotion information based on the recognized facial expression and the line of sight (0034, consumer compares items, iterates back and forth to determine which items the consumer likes best, 0035, determine characteristics of item consumer likes or dislikes, 0038, information gathered can be used by merchants to offer discounts to users that indicate interest in a merchandize item, 0040, “present advertisement images of athletic apparel that closely resembles the merchandise items that the consumer is trying on”, 0047 and Fig. 5, “a flow chart illustrating a process for presenting to a consumer a merchandise item that includes a characteristic that the consumer has a preference for”, 0058 and 0062, “identify other merchandise items that are of interest to members of consumer demographic …, and can display advertisements for the identified merchandise items on display”).

Claim 28: Chu in view of Angell discloses the sales promotion system according to claim 19, wherein the image further includes a product (Chu at 0033-0035, merchandise item(s)), the one or more processors are configured to further execute the instructions to:
recognize the facial expression of the customer regarding the product (Chu at 0033, “determine an interest level that a consumer has for a given merchandise item”, 0035, “determine a characteristic of a merchandise item that a consumer likes or dislikes, based in part on any facial expressions”, etc.); and
output a second promotion information based on the product and the facial expression of the customer regarding the product (Chu at 0038, 0040, “present on display 102 a variety of other merchandise items that may be of interest to the consumer”, 0047, “the system can present other similar gold jewelry items to the consumer on a neighboring image display”, 0058 and 0062, display advertisements for other merchandise items of interest to the consumer demographic – other items indicating a second promotion regarding the product). 

Claims 22, 25, 30, and 32 are rejected on the same basis as claims 19 and 28 above since Chu discloses a sales promotion method (claims 22 and 30; Chu at 0031-0032) and a non-transitory computer readable medium storing a sales promotion program causing a computer to perform a sales promotion process (claims 25 and 32; Chu at 0031-0032) comprising the same or similar limitations as at claims 19 and 28 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-24, 26-27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Campbell (U.S. Patent Application Publication No. 2013/0117053) and in further view of Lilley (U.S. Patent Application Publication No. 2009/0306893).

Claims 29, 31, and 33: Chu discloses the sales promotion system, method, and medium storing a program according to claims 28, 30, and 32, so as to output the promotion information related to the product type and the facial expression of the customer (Chu at 0047, “the system can present other similar gold jewelry items to the consumer on a neighboring image display” – the “similar” items indicating a promotion based on product type and the facial expression), but does not appear to explicitly disclose wherein the image further includes a product placement area and an area where the customer picks up the product, the one or more processors are configured to further execute the instructions to: track an action of a hand of the customer regarding the product based on the image; recognize the action of the hand of the customer regarding the product based on the tracked action of the hand of the customer; track the product that the customer picks up based on the recognized action of the hand of the customer; identify a product type that corresponds to the tracked product, and that the promotion would be a third promotion as based on the customer who picked up the product.
Chu, though, discloses imaging a person at a retail store that tries on clothes and/or other items so as to facial expression and gaze related to the items to indicate customer interest in the items. This indicates an area (in front of the mirror used for imaging, though, and not necessarily “a product placement area”), that the user is detected as picking up the product (but not necessarily specifically tracking a hand to determine the item is, or has been, picked up), and “determine a set of merchandise items that a consumer combines into an outfit, and the system can determine that a consumer prefers one merchandise item over another” – i.e., the type of items so as to combine into an outfit. Campbell, however, teaches tracking customer activity with respect to retail product items (Campbell at 0042) using a camera and image analyzer with a frame grabber (Campbell at 0043, 0053) in inventory zones (i.e., a product placement area and where the customer picks up the product; Campbell at 0042) to track customer hand actions (Campbell at 0081, “identify an inventory event by movement of a shopper's hand reaching into a curtain of energy 2304 in front of the one or more inventory zones”) and detect and identify a customer pick-up event as a hand action regarding, and tracking, the product) (Campbell at 0010, 0072-0073, see also 0079-0080, 0085, 0087, 0091) so as to also generate a promotion and output it (Campbell at 0053, 0071, 0078). Therefore, the Examiner understands and finds that including a product pickup area in the image and tracking and recognizing a hand action as picking up the product so as to generate and output a promotion based on the customer who picked up the product is applying a known technique to a known device, method, or product ready for improvement to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the promotions of Chu with the pick-up hand actions of Campbell in order to include a product pickup area in the image and track and recognize a hand action as picking up the product so as to generate and output a promotion.
The rationale for combining in this manner is that including a product pickup area in the image and tracking and recognizing a hand action as picking up the product so as to generate and output a promotion is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.
Chu in further view of Campbell, however, does not appear to explicitly disclose identify a product type that corresponds to the tracked product; and generate the promotion information related to the product type and the facial expression of the customer, and that the promotion is a third promotion. Lilley, however, teaches determining interest in a product type “based upon the proximity of consumers 31 to various products as they move about the store 32, as well as the duration consumers spend in a given product area” (Lilley at 0032, with different product areas indicated at Lilley at 0026), and that the interest may be more/less granularly determined according to interest in a product and/or product type (Lilley at 0033) in order to “initiate consumer-specific advertisements for the consumers” (Lilley at 0028, see also Lilley at 0029, 0033-0036, 0050). Where customer interest in Lilley is determined according to proximity and time related to product, product type, and product area, the interest in a product (or product type) in Chu is related to facial expression and other indications of interest (as cited above), and the interest in Campbell is based on the user picking up the item, time, and product zones, the technique of using multiple interest indicators in each of Chu, Campbell, and Lilley is apparently the same. The indication of the promotion being a third promotion is merely an ordinal designation, and since the activities themselves are all indicated, doing this as a third promotion would be obvious to try as performing the same/similar activity as a/the third promotion output. Therefore, the Examiner understands and finds that identifying a product type and generating promotion information for output based on the product type and facial expression is the use of known techniques to improve similar devices, methods, or products in the same way and doing so as a third promotion would also be applying a known technique to a known device, method, or product ready for improvement to yield predictable results since the same technique is applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion providing of Chu in view of Campbell with the product types of Lilley in order to identify a product type and generating third promotion information for output based on the product type and facial expression.
The rationale for combining in this manner is that identifying a product type and generating third promotion information for output based on the product type and facial expression is the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claims 20, 23, and 26: Chu in view of Campbell and in further view of Lilley discloses the sales promotion system, method, and medium storing a program according to claims 29, 31, and 33, wherein the one or more processors are configured to execute the instructions to recognize the action of the hand of the customer of holding the product (Chu at 0034, Campbell at 0010, 0072-0073, 0081, 0085, pick-up event as holding the product, as combined above and using the rationale as combined above).

Claim 21, 24, and 27: Chu in view of Campbell and in view of Lilley discloses the system, method, and medium storing a program according to claims 20, 23, and 26, wherein the one or more processors are configured to execute the instructions to recognize at least one of orientation and position of the product based on the input image information (Chu at 0034, “the consumer may hold up different merchandise items in various ways in front of a mirror of the mirror system”, indicating recognizing the orientation and positions of the product. For further explanation, the Examiner notes that Applicant’s specification only once mentions orientation or position of a product (Applicant ¶ 0068), but without any further indication or description regarding what is meant. Applicant ¶ 0084 indicates the customer holding a product so as to read the label, so the Examiner is interpreting “orientation and position” to include or encompass a determination of a customer reading a product label. Where Campbell also further recites detecting a customer pick-up event (Campbell at 0010, 0072-0073, 0085), which indicates that the customer holding the product, Angell also further teaches collecting customer behavior data such as picking up different brands of a type of product and reading the labels of the products (Angell at 0046-0047, 0067) where the collecting is performed via detectors that include in-store cameras (Angell at 0051, 0086). Therefore, the teachings of Angell and Campbell as combined above and using the rationale as at the combination above further reinforces that the combination of Chu, Angell, and Campbell disclose the claimed feature.
determine a set of merchandise items that a consumer combines into an outfit, and the system can determine that a consumer prefers one merchandise item over another
Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.

Applicant argues that the 112 rejection is moot based on the amendment (Remarks at 8), and the Examiner notes withdrawing the rejection(s) and the inclusion of the Examiner note above explaining the interpretation for examination in relation to the first, second, and third promotion information(s); therefore, the arguments are moot and not persuasive.

Applicant then argues the § 103 rejections as not disclosing an output based on both facial expression and line of sight; however, the “eye gaze” of Chu (as cited above) is a line of sight. Chu specifically indicates tracking the eye gaze of a person considering clothing, accessories, and other items so as to detect interest in one or more of the items (“determine the customer prefers one merchandize item over another”, Chu at 0035) and combine or assemble items into an outfit (Id.), then outputting based on the interest (Chu, e.g., at 0038, 0040, 0047, Fig. 5, 0058, and 0062, as cited above). Please see the current rejections and interpretation as above.

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

S. Kwon, H. Kim and K. S. Park, "Validation of heart rate extraction using video imaging on a built-in camera system of a smartphone," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 2174-2177, doi: 10.1109/EMBC.2012.6346392, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6346392 on 11 May 2021, indicating that smartphone use is “ubiquitous” and “very popular” and that then-current phones provide the capabilities such that “Mobile applications for measuring the heart rate based on their methods launched on the Apple AppStore and Android Market.” (Kwon at 2174).
Hollister, S., Would you buy a voice-controlled camera, or perhaps a DSLR with touchscreen?, dated 9 June 2010, downloaded 15 October 2021 from  https://www.engadget.com/2010-06-09-would-you-buy-a-voice-controlled-camera-or-perhaps-a-dslr-with.html, indicating camera with both close-talking and non-close talking capabilities.
Dalal, Navneet et al., Histograms of Oriented Gradients for Human Detection, 2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition (CVPR'05), 20-25 June 2005, published 25 July 2005, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1467360 (for the paper itself), the citation for publication downloaded from https://ieeexplore.ieee.org/document/1467360, both downloaded on19 May 2022. The Examiner has, for convenience, included a screenshot of the citation at the beginning of the paper. Dalal indicating detecting various body parts.
Nagai (U.S. Patent Application Publication No. 2010/0014840) discloses at least “The camera 11 shoots the viewers 30 to detect facial expressions from images thereof. Further, the degree of concentration and intensity of activity in program content are determined from movements of the lines of sight” (Nagai at 0022) and the system uses this information to develop and target advertisements (Nagai at 0026, 0061, 0087).
Kosta et al. (U.S. Patent Application Publication No. 2013/0005443, hereinafter Kosta) describes identifying customers, products the customer has viewed (and length of time viewed), etc. (e.g., Kosta at 0016) and capturing images, tracking/detecting facial expression, and presenting advertising targeted according to demographics per the tracking (e.g., Kosta at 0052-0084).
Dalal et al. (U.S. Patent Application Publication No. 2015/0170250, hereinafter Dalal) disclose “A system and method for recommending clothing or apparel to a user. Activity of a user is detected in order to identify a set of items that are of interest to the user. One or more recommendation parameters may be determined for the used based at least in part on the individual items of clothing/apparel that are of interest to the user. Clothing/apparel content is selected for display to the user based on the recommendation parameters.” (see Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622